Attachment to the Advisory Action

The office action is in response to amendment filed on 12/29/21. The amendment after a final rejection has not been entered given that it introduces a new issue that would require further consideration and/or search. 

With respect to the new issue, currently amended claim 1 introduces the following new limitation:

    PNG
    media_image1.png
    249
    947
    media_image1.png
    Greyscale

This is in contrast to earlier amended claim 1 (filed on 10/6/21) which did not recite the polymer as comprising polymerized units of monomer (e) and monomer (f) in presently claimed ranges and selected from the claimed Markush listings. Previously presented dependent claim 11 recited the following limitation: 
 
    PNG
    media_image2.png
    394
    1249
    media_image2.png
    Greyscale

Therefore, the amendment after final dated 12/29/21 would require further search and/or consideration because the examiner was required to choose the best fit for the examined claims in the final office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762